Citation Nr: 1633276	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-43 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left hip disability.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected left hip disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A hearing was held before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a 90-day period to allow for the submission of additional evidence.  However, no additional evidence was submitted by the Veteran. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2010 in connection with his claims, and an opinion was provided in October 2010.  The examiner opined that the Veteran's bilateral knee conditions with possible chondromalacia are less likely than not secondary to or related to the residuals of the Veteran's service-connected left hip disability.  However, the examiner did not address whether the Veteran's service-connected left hip disability may have aggravated his left knee and right leg disorders.  Nor did he discuss whether the Veteran's left knee disorder could be directly related to his military service.  In this regard, the Board notes that the Veteran has stated he sprained his knee during a motorcycle accident in service.  See November 2007 VA Form 21-526.  He also testified that he felt pain in his left knee after the pins in his hip were removed while he was in service. See Bd. Hrg. Tr. at 4-5.  There is a notation in the Veteran's service treatment records that there was an abrasion over the patella with no effusion. See December 1984 service treatment record.  Moreover, there is a notation in the service treatment records that the Veteran complained of mild pain in his left knee. Id.  Therefore, the Board finds that an additional medical opinion is needed in this case.

The Board further notes that the Veteran has indicated that he sought private treatment for his left knee and right leg after service.  See Bd. Hrg. Tr. at 6, 15.  Therefore, the AOJ should attempt to obtain the Veteran's private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and right leg disorder.  A specific request should be made for the private doctor that he saw in the 1990s.  See April 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran has asserted that his service-connected left hip disability has cause an altered gait and pressure on other joints, leading to long term pain of his leg joints.  He has also stated that sprained his knee during a motorcycle accident in service.  See November 2007 VA Form 21-526.  In addition, he testified that he felt pain in his left knee after the pins in his hip were removed while he was in service. See Bd. Hrg. Tr. at 4-5.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current left knee disorders. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  In so doing, the examiner should address the Veteran's assertions that he sprained his knee during a motorcycle accident in service and that he felt pain in his left knee after the pins in his hip were removed while he was in service. There is a notation in the Veteran's service treatment records that there was an abrasion over the patella with no effusion. See December 1984 service treatment record.  The Veteran also complained of mild pain in his left knee. 

The examiner should also state whether it is at least as likely as not that the disorder is caused by or permanently aggravated by the Veteran's service-connected left hip disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran has asserted that his right leg has pain from his knee up to his hip and that he first experienced problems with his right leg right after he got off of crutches while he was still in service.  Additionally, the Veteran has asserted that he strained his right leg because he favored that leg over his left leg due to his service-connected left hip disability.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right leg disorder.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also address whether it is at least as likely as not that the disorder is caused by or permanently aggravated by the Veteran's service-connected left hip disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




